United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         January 19, 2005
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 04-10780
                         Summary Calendar



OSCAR ADOLFO MONTOYA,

                                         Petitioner-Appellant,

versus

L. M. FLEMING, Warden, Federal Medical Center Forth Worth,

                                         Respondent-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:03-CV-1488-A
                        - - - - - - - - - -

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Oscar Adolfo Montoya, a federal prisoner (# 19530-050) and

Colombian national, appeals the district court’s dismissal of his

pro se 28 U.S.C. § 2241 habeas petition, without prejudice, for

failure to exhaust administrative remedies.

     Montoya argued in his petition that the improper issuance of

an Immigration and Naturalization Service (“INS”) detainer in

2000 prevented him from participating in various rehabilitative

and early-release programs offered by the Bureau of Prisons

(“BOP”).   The primary program cited by Montoya is a 500-hour

drug-abuse-treatment program (“DAP”), the completion of which

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-10780
                                  -2-

makes an inmate eligible for a sentence reduction of up to one

year.   See Warren v. Miles, 230 F.3d 688, 690 (5th Cir. 2000);

18 U.S.C. § 3621(e).   Montoya does not deny that he has not

exhausted BOP administrative remedies, but he does argue that

attempting to do so would be futile because the warden at his

prison is not “empowered” to lift the INS detainer.

     A federal prisoner must “exhaust his administrative remedies

before seeking habeas relief in federal court under 28 U.S.C.

§ 2241.”    Fuller v. Rich, 11 F.3d 61, 62 (5th Cir. 1994); see

Rourke v. Thompson, 11 F.3d 47, 49 (5th Cir. 1993).      “‘Exceptions

to the exhaustion requirement are appropriate where the available

administrative remedies either are unavailable or wholly

inappropriate to the relief sought, or where the attempt to

exhaust such remedies would itself be a patently futile course of

action.’”   Fuller, 11 F.3d at 62 (citation omitted).    The

petitioner bears the burden of showing the futility of

exhaustion.   Id.

     Montoya has cited no statute or administrative rule or

regulation that explicitly excludes from participation in the

various prison programs inmates who have INS detainers.     The

regulatory materials reviewed by this court suggest that Montoya

is not categorically excluded from participation in such programs

and that the BOP and his warden have some degree of discretion as

to whether he may participate.    See, e.g., 28 U.S.C.

§ 550.58(a)(1)(iv) (2004).    Montoya has not established, as a

matter of law, that exhaustion would be futile.    Accordingly, we

AFFIRM the dismissal of Montoya’s 28 U.S.C. § 2241 petition.
                           No. 04-10780
                                -3-

     Montoya has abandoned any challenge to the district court’s

conclusion that it lacked jurisdiction over his claims against

the Attorney General and the INS.   See Yohey v. Collins, 985 F.2d

222, 224-25 (5th Cir. 1993); FED. R. APP. P. 28(a)(9).

     AFFIRMED.